Citation Nr: 1017432	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the reduction from 100 percent to 30 percent 
effective May 1, 2004, was proper, to include whether a 
rating in excess of 30 percent is warranted from May 1, 2004, 
forward.


REPRESENTATION

Appellant represented by:	The Veterans Law Office of 
Eagle & Wildhaber, L.L.P.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The case was remanded by the Board in October 2009 pursuant 
to a January 2009 United States Court of Appeals for Veterans 
Claims (Court) order, which granted a December 2008 Veteran 
and VA Joint Motion for Remand (JMR).  The RO was instructed 
to obtain additional VA treatment records and to schedule a 
new VA examination.  A review of the claims file indicates 
that the October 2009 remand directives have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In an August 2009 statement, the Veteran's representative 
raised the issue of entitlement to a total rating based on 
individual employability due to service-connected disability 
(TDIU); however, that matter has not yet been addressed.  As 
the Veteran, via his representative, has raised an inferred 
claim for a TDIU, the matter is referred to the RO for 
appropriate action.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).


FINDINGS OF FACT

1.  The Veteran was awarded a 100 percent evaluation for 
total right knee replacement, effective from August 16, 2002.

2.  In November 2003, the RO notified the Veteran of a 
proposal to reduce the evaluation of the Veteran's service-
connected total right knee replacement from 100 percent to 30 
percent disabling.

3.  By a February 2004 rating decision, the RO reduced the 
Veteran's rating to 30 percent, effective from May 1, 2004.

4.  The RO followed the appropriate procedural requirements 
to effectuate the reduction, and the reduction was based on a 
reexamination.

5.  The Veteran's service-connected total right knee 
replacement is manifested by disability tantamount to 
residual weakness and pain.


CONCLUSIONS OF LAW

1.  The reduction in the rating for total right knee 
replacement from 100 percent to 30 percent, effective from 
May 1, 2004, was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.47, 
4.71a, Diagnostic Code 5055 (2009).

2.  The criteria for a rating in excess of 30 percent for 
total right knee replacement have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a Diagnostic Codes 5055, 5256, 5257, 5260, 5261, 
and 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

With regards to the issue of propriety of a reduction 
undertaken by the RO, this action was not prompted by a claim 
submitted by the Veteran, but instead was undertaken as a 
result of a review of medical records and a medical 
examination scheduled by the RO.  When a 100 percent rating 
was awarded for total right knee replacement, the Veteran was 
told in a December 2002 rating decision that, because there 
was a likelihood of improvement, the assigned evaluation was 
not considered permanent and was subject to a future review 
examination.  Subsequent to that rating decision, a review 
examination was done in October 2003.  The RO thereafter 
followed the procedures outlined in 38 C.F.R. § 3.105(e), 
which included notice requirements specifically relating to 
reductions of compensation awards, as will be discussed in 
greater detail below.  Consequently, the notice requirements 
of the VCAA do not apply with regards to the propriety of the 
reduction.

With regard to whether a rating in excess of 30 percent is 
warranted, the law requires VA to notify the claimant that, 
to substantiate a claim, the claimant was must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or 
her entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004, October 2009, and November 2009.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured by the RO's subsequent actions.  
Mayfield, supra.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) in correspondence dated in March 2006.  The 
RO also provided a statement of the case (SOC) and 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

The Veteran was notified in correspondence dated in October 
2009 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration.  Although the complete notice was not provided 
until after the RO initially adjudicated the Veteran's 
increased rating claim, the claim was properly re-adjudicated 
in January 2010, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the rating issue were obtained in 
October 2003 and January 2010.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the January 2010 VA opinion 
obtained in this case was sufficient, as it was predicated on 
a full reading of the VA and post-service medical records in 
the Veteran's claims file.  It considers all of the pertinent 
evidence of record, the statements of the appellant, provide 
explanations for the opinions stated, and provide the medical 
information necessary to apply the appropriate rating 
criteria.  Although the October 2003 VA opinion was not 
adequate as the factors set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) were not taken into account, the Board finds 
that since the January 2010 examination did consider DeLuca, 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating issue on 
appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claim

The Veteran contends that he is entitled to a higher rating 
for his total right knee replacement.  The December 2008 JMR 
indicated that the Veteran did not dispute the propriety of 
the reduction from 100 percent to 30 percent; rather, the 
Veteran believes that a rating higher than 30 percent is 
warranted for his disability.



Law

Section 3.105(e) states that, where a reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation benefits, a rating proposing 
the reduction or discontinuance must be prepared, setting 
forth all material facts and reasons.  After notification of 
the proposed reduction, the beneficiary must be given 60 days 
for the presentation of additional evidence to show that 
compensation benefits should be continued at their present 
level.  If additional evidence is not received within that 
60-day period, final rating action will be taken and the 
award will be reduced or discontinued effective the last day 
of the month in which the 60-day period following the final 
rating action expires.  38 C.F.R. § 3.105(e).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca, supra.  The evaluation of the 
same disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  Here, as noted in the background discussion 
below, the effects of pain on use, functional loss, and 
incoordination were taken into account in assessing the range 
of motion of the Veteran's service-connected joint 
disability.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail 
below, a staged rating is not warranted in this claim.  

The Veteran's total right knee replacement has been evaluated 
utilizing the rating criteria for knee replacement 
(prothesis) found at 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2009).  Under that code, a 100 percent rating is assigned 
for one year following implantation of prosthesis.  The 
minimum 30 percent rating is for application with 
intermediate degrees of residual weakness, pain, or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262.  A 60 percent rating is for application 
with chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2009).

Under Diagnostic Code 5256 when there is ankylosis of the 
knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, a 30 percent rating 
is warranted.  When there is ankylosis of the knee with 
flexion between 10 degrees and 20 degrees, a 40 percent 
rating is warranted.  When there is ankylosis of the knee 
with flexion between 20 degrees and 45 degrees, a 50 percent 
rating is warranted.  When there is extremely unfavorable 
ankylosis of the knee, with flexion at an angle of 45 degrees 
or more, a 60 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2009).

Diagnostic Code 5257 provides for assignment of a 10 percent 
rating when there is slight recurrent subluxation or lateral 
instability; a 20 percent rating when there is moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating when there is severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

Diagnostic Code 5260 provides for a 10 percent evaluation 
when flexion is limited to 45 degrees.  A 20 percent 
evaluation is assigned when flexion is limited to 30 degrees.  
Flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, extension of the leg limited to 5 
degrees warrants a 10 percent rating.  When extension is 
limited to 10 degrees, a 10 percent rating is assigned.  When 
extension is limited to 15 degrees, a 20 percent rating is 
assigned.  When extension is limited to 30 degrees, a 40 
percent rating is assigned.  Where extension is limited to 45 
degrees, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Under Diagnostic Code 5262, impairment of the tibia and 
fibula, malunion of the two bones with slight knee or ankle 
disability warrants a 10 percent rating.  Malunion of the two 
bones with moderate knee or ankle disability warrants a 
rating of 20 percent.   Malunion of the two bones with marked 
knee or ankle disability warrants a rating of 30 percent.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).

Analysis

The Veteran had a total right knee replacement in August 
2002, and was assigned a 100 percent evaluation in a December 
2002 rating decision under 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  

The Veteran afforded a VA examination in October 2003 to 
assess the severity of his disability.  The Veteran reported 
pain and stiffness.  He described a lot of popping in the 
knee, and episodes of the knee giving way.  He sometimes used 
a knee brace, and he did not use a cane.  Physical 
examination revealed a slight limp on the right.  Range of 
motion testing revealed 5 degrees of extension to 115 degrees 
of flexion.  There was slight pain on motion.  He had mild 
swelling, and joint tenderness of the medial joint line as 
well as the patellofemoral joint region.  Lachman's was 
negative.  He had mild to moderate lateral laxity to stress.  
Slight medial laxity noted.  X-rays showed medial tilt of 
tibial component of prosthesis.

A private treatment record dated in July 2006 shows that the 
Veteran's right knee was doing fairly well.  He had a little 
clicking in it, but had not had much pain or swelling.  VA 
treatments records dated from 2008 to 2009 reveal the 
Veteran's continued complaints of right knee pain.  In April 
2008, the Veteran also reported episodes of his right knee 
giving out.  None of the treatment records show ankylosis of 
the knee, limitation of motion, or recurrent subluxation or 
lateral instability.  

The Veteran was afforded another VA examination in January 
2010.  The examiner noted the Veteran's complaints of pain in 
the VA treatment records.  The Veteran reported no locking, 
swelling, or deformity.  He reported that his knee popped 
when going downstairs.  He had no functional limitations with 
standing or walking and no flare-ups.  Physical examination 
revealed no limp due to the right knee.  He walked without 
assistive devices.  There was no swelling, edema, deformity, 
muscle atrophy, hypertrophy, or signs of inflammation.  Range 
of motion testing revealed flexion to 120 degrees with no 
discomfort, and full extension to 0 degrees.  Tests for 
collateral ligaments, cruciate ligaments, and menisci were 
negative.  There was some crepitus with grind test.  There 
was no knee instability, genu varum, genu valgus, or genu 
recurvatum deformity.  There was no painful motion, 
tenderness, spasms, edema, fatigability, lack of endurance, 
weakness, or instability except as noted.  There was no loss 
of function with use except as noted.  Loss of function with 
flare-ups could not be determined without resorting to mere 
speculation.  The examiner opined the Veteran's right knee to 
be in stable condition.

As noted above, the Veteran does not disagree with the 
propriety of the reduction.  In this regard, the evidence 
shows that the RO complied with the procedural aspects of the 
reduction pursuant to 38 C.F.R. § 3.105(e).  The RO issued a 
rating decision in November 2003 that proposed the reduction 
from 100 percent to 30 percent.  In the cover letter to the 
rating decision the Veteran was informed that he had 60 days 
in which to submit medical or other evidence to show that his 
reduction should not be made, and that, if no additional 
evidence was received, the benefit payment would be reduced 
the first day of the third month following the RO's notice to 
him of the final decision.  The Veteran opted not to request 
a predetermination hearing.  

Since the Veteran does not contest the reduction, but only 
the rating assigned, and as the RO followed the proper 
procedure for the reduction, the Board will not address the 
merits of the reduction from 100 percent.  Instead, the Board 
will proceed to analyze what rating is warranted for the 
Veteran's service-connected right knee disability.  

The Veteran is currently assigned a 30 percent rating under 
Diagnostic Code 5055.  As noted above, a 30 percent rating is 
for application with intermediate degrees of residual 
weakness, pain, or limitation of motion rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  A 60 percent rating 
requires chronic residuals consisting of severe painful 
motion or weakness.  Here, the evidence shows that the 
Veteran has complaints of pain, and of his knee giving out.  
However, the competent medical evidence of record does not 
indicate that the Veteran has severe painful motion or 
weakness.  Although the Veteran had pain on motion in October 
2003, it was characterized as slight and not severe, and no 
pain on motion was found in January 2010.  No weakness was 
noted at the October 2003 examination, and the January 2010 
examiner specifically noted no weakness.  Additionally, the 
July 2006 private treatment record shows that the Veteran's 
right knee was doing fairly well, and that he had not had 
much pain or swelling.  Accordingly, the evidence does not 
show that a 60 percent rating is warranted under Diagnostic 
Code 5055.  

However, the Veteran's current 30 percent rating under 
Diagnostic Code 5055 also provides for rating based on 
limitation of motion by analogy under diagnostic codes 5256, 
5261, and 5262.  The Board will now turn to whether a higher 
rating is warranted based on limitation of motion under 
diagnostic codes 5256, 5261, and 5262.  
As the Veteran has never been diagnosed with ankylosis, 
Diagnostic Code 5256 is not for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  With regards to limitation of 
motion, the Board notes that VA's General Counsel has issued 
a precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  Therefore, 
the Board will consider whether a rating in excess of 30 
percent is warranted based upon separate ratings under 
Diagnostic Codes 5260 and 5261.

As noted above, under Diagnostic Code 5260, a compensable 
rating requires flexion to be limited to 45 degrees.  At 
worst, the Veteran's flexion has been limited to 115 degrees.  
Under Diagnostic Code 5261, a compensable evaluation requires 
a limitation of extension to 10 degrees.  Here, at worst, the 
Veteran has been shown to have extension only limited to 5 
degrees.  Since the Veteran is not entitled to compensable 
ratings for limitation of flexion or extension, a rating in 
excess of 30 percent based on separate ratings for limitation 
of flexion and extension is not warranted.  

Additionally, as the evidence does not show any impairment of 
the tibia and fibula, a rating under Diagnostic Code 5262 is 
not warranted.  

As the Veteran has complained of episodes of his knee giving 
way, and was diagnosed with mild to moderate lateral laxity 
to stress in October 2003, the Board has also considered 
whether a separate rating is warranted under Diagnostic Code 
5257, other impairment of the knee.  See e.g. Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Diagnostic Code 5257 provides 
for ratings based on recurrent subluxation or lateral 
instability.  

Here, as noted above, at the October 2003 examination, the 
Veteran had mild to moderate lateral, laxity to stress, and 
complained of episodes of his knee giving way.  A VA 
treatment record in April 2008 also shows that the Veteran 
complained of his knee giving way.  Although the Veteran 
complained of his knee giving way, none of his VA treatment 
records show that he had recurrent subluxation or lateral 
instability.  At the January 2010 examination, no subluxation 
or instability was noted.  In this case, although the Veteran 
was diagnosed with mild to moderate laxity to stress in 
October 2003, the medical evidence of record does not show 
recurrent subluxation or lateral instability.  As noted 
above, the July 2006 private treatment record showd that the 
Veteran's right knee was doing fairly well; no subluxation or 
lateral instability was noted.  Therefore, the Board finds 
that a separate rating is not warranted under Diagnostic Code 
5257.

As indicated, consideration has been given to the potential 
application of the various provisions of 38 C.F.R., Parts 3 
and 4 (2009), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any additional functional limitation associated with 
the Veteran's service-connected total right knee replacement 
from May 1, 2004, so as to warrant further contemplation of 
alternate rating codes.

In sum, the Board finds that a rating in excess of 30 percent 
from May 1, 2004, is not warranted at any time during the 
pendency of this appeal.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the right knee 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's right knee 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain 
and the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

The reduction from 100 percent to 30 percent effective May 1, 
2004, for total right knee replacement was proper.

A rating in excess of 30 percent from May 1, 2004, forward is 
denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


